Citation Nr: 0708039	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  96-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for service-
connected conversion disorder, currently evaluated as 50 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO).  Original jurisdiction over this issue now 
resides in the RO in Oakland, California.  

Procedural history

The veteran served on active duty from December 1967 to 
January 1969.  Service in Vietnam is evidenced in the record.

In a September 1993 decision, the Board granted service 
connection for conversion disorder.  In a September 1993 
rating decision, the RO awarded a 50 percent disability 
rating.  

The January 1996 rating decision denied the veteran's August 
1994 claim for an increased disability rating and continued 
the 50 percent disability rating.  The veteran disagreed and 
timely appealed.

In May 1998, the Board remanded the claim for further 
evidentiary development.  In February 2003, the Board 
requested that additional evidence be obtained under the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [codified at 38 C.F.R. § 19.9(a)(2) (2002)] on the 
issues of an increased rating for service-connected 
conversion disorder.  Pursuant to this request, a medical 
examination was performed in May 2003.  

The regulation which granted the Board the authority to 
engage in initial development of the evidentiary record was 
subsequently rendered invalid.  In June 2003, the Board 
remanded the case to allow the RO to readjudicate the claim 
in light of the newly obtained evidence.  



Issues not on appeal

During the course of this appeal, the veteran submitted 
numerous other claims which have been resolved.  The veteran 
is presently in receipt of a 100 percent disability rating.  

In an August 2006 rating decision, the RO granted the 
veteran's claims for prostate cancer, special monthly 
compensation based on housebound, entitlement to an earlier 
effective date for the grant of individual unemployability, 
and entitlement to an earlier effective date for the grant of 
eligibility to Dependents' Educational Assistance.  The RO 
specifically found that the veteran is considered to have 
been permanently and totally disabled due to service 
connected disabilities since June 3, 1994.  The record does 
not indicate that the veteran has submitted a notice of 
disagreement as to any of those issues.  


FINDINGS OF FACT

1.  The veteran's service-connected conversion disorder is 
manifested by an inability to establish long-term 
relationships, interference with concentration, memory loss, 
anxiety, sleep disturbance due to nightmares related to 
traumatic events, and feelings of irritability and anger.

2.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
conversion disorder, so as to render impractical the 
application of the regular schedular standards.




CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, 70 
percent, for the veteran's conversion disorder have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9424 (2006).

2.  The criteria for referral for increased disability rating 
for conversion disorder on an extraschedular basis are not 
met.  38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially claims that his service-connected 
conversion disorder has gotten worse.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a November 2004 VCAA letter 
that to "establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition 
has gotten worse."  See page 4.  

The veteran was further informed that VA would provide a 
medical examination if it was deemed necessary to 
substantiate his claim, and that VA would obtain records 
such as records held by Federal agencies, including 
service records and VA medical records, employment 
records, and private medical records so long as he 
provided sufficient information to allow VA to obtain 
them.

The Board also notes that the veteran was informed in 
the November 2004 letter that if he had any additional 
information or evidence to let VA know about it or send 
it to VA.  In essence, the veteran was asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first three elements (1), veteran status, 
(2) current existence of a disability, and (3) relationship 
of such disability to the veteran's service, are not at issue 
because the veteran has already been granted service 
connection.  
The veteran's claim of entitlement to an increased rating was 
denied based on element (4), degree of disability.  As 
explained above, the veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to the 
crucial element, degree of disability.  

With regard to element (5), effective date, the veteran 
received notice in the November 2004 VCAA letter that the 
"effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later."  
See page 4.  The Board additionally notes that the veteran 
received specific notice regarding elements (4) and (5) in a 
letter from the RO dated December 2006.  For those reasons, 
the Board finds that the veteran has received proper notice 
in accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained reports of VA medical examinations and treatment of 
the veteran which will be discussed below, and the veteran 
was provided with VA examinations, including psychiatric 
examinations in May 2003 and March 2006.  The report of the 
medical examinations and review reflects that the examiners 
recorded the veteran's past medical history, noted his 
current complaints, conducted appropriate mental examinations 
and rendered appropriate diagnoses and opinions.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran is represented by a representative who 
is presumably aware of what is required of the veteran and of 
VA.  This reliance on the representative leads the Board to 
conclude that the veteran is well informed and aware of his 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 
4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Assignment of a diagnostic code

The veteran's PTSD is rated 50 percent disabling under 
Diagnostic Code 9411.  
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9424 [conversion 
disorder].  The Board notes that the May 2003 VA examiner 
noted that "it is difficult to support the veteran's 
diagnosis of conversion disorder at this time since there is 
no clear basis for this diagnosis."  
The examiner went on to conclude that the veteran's condition 
was more accurately diagnosed as post-traumatic stress 
disorder (PTSD).  In any event, all psychiatric disabilities, 
except eating disorders, are rating using identical schedular 
criteria.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9424.

Specific schedular criteria

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging from 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected psychiatric disorder, which 
is currently evaluated as 50 percent disabling.

The Board notes that VA examiners have determined that the 
veteran suffers from various psychiatric.  In its previous 
remands the Board sought to learn what portion of the 
veteran's disability was attributable to his service-
connected disorder.  The resulting examinations have made 
clear that such an inquiry is futile in this case.  Thus, the 
Board will attribute all the veteran's psychological symptoms 
to the service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) [the Board is precluded from 
differentiating between symptomatology attributed to service-
connected disability and non service-connected disability in 
the absence of medical evidence which does so].

Schedular rating

For reasons explained in greater detail below, the Board 
concludes that the evidence of record indicates that the 
veteran appears to exhibit most of the criteria as described 
in the 70 percent criteria of the Diagnostic Code.

In general, the veteran contends, and as has been noted by 
various VA examiners, that he has an inability to establish 
long-term relationships and finds it difficult to relate to 
other people.  Indeed, he has been married six times and has 
held numerous jobs.  

A May 2003 examiner noted that the veteran has experienced 
chronic sleep problems, has difficulty controlling his angry 
outbursts, is hypervigilant and has experienced exaggerated 
startle response.  The veteran reported that he hears voices, 
as in auditory hallucinations, and has had such experiences 
since he was in service.  He also stated that he experiences 
distress when reminded of traumatic events, and has feelings 
of irritability and anger when dealing with people.

The March 2006 examiner noted that the veteran had very poor 
eye contact and his speech was logical, but stammered and was 
without spontaneity.  The veteran's mood was described as 
depressed and constricted affect.  The March 2006 examiner 
noted that the veteran denied hallucinations and delusions, 
but also noted that the veteran had a history of suicidal 
thinking.  The veteran was described as alert and oriented to 
year and day, but could not name the month.  He also could 
not remember three common words after approximately fifteen 
minutes.  This examiner rated the veteran with a GAF score of 
40.   

The March 2006 VA examiner concluded:

the severity of his symptoms in toto are such that 
he has severe occupational and social functioning 
impairment.  His concentration and memory is such 
that there would be reduce reliability and 
productivity to the extent that I did not see him 
as capable of any kind of gainful employment.  I 
see the total occupational impairment due to his 
service connected psychiatric disorder.

Regarding the specific criteria for 70 percent disability 
ratings, there is some evidence in the VA examination and 
treatment reports of suicidal ideation, although the veteran 
has evidently not acted upon those thoughts.  There is no 
evidence of homicidal behavior.  The veteran has reported on 
at least two occasions that he has obsessive ritual that 
interferes with routine activities.  The veteran's rate and 
flow speech was described as within normal limits in both 
examinations, but one noted he spoke in a stammering manner 
and that the veteran often had trouble finding words.

There is no evidence that the veteran suffers from near-
continuous panic, although the veteran's depression has been 
persistent and is treated with prescription medication.  

There is no evidence of spatial disorientation.  In the May 
2003 examination, the veteran reported that he was 
hypervigilent and that he suffered from auditory 
hallucinations of voices.  However, in March 2006, the 
examiner reported the veteran denied delusions and 
hallucinations.  

Finally, in every examination, the veteran's personal 
appearance and hygiene was normal.  

With respect to impaired impulse control, the veteran has 
been treated for anger control, but there is no evidence that 
the veteran has been involved with law enforcement 
authorities for any reason, including violence of any kind.  

Based on a review of the record as a whole, and for reasons 
describe above, the veteran exhibits most of the criteria as 
described in the 70 percent criteria of the Diagnostic Code.  
Moreover, the veteran's GAF score of 40 is within the range 
of severe symptoms.  The Board thus concludes that an 
increased rating to 70 percent disabled is warranted.

For reasons stated immediately below, the Board further finds 
that the criteria for the assignment of a 100 percent 
disability rating are not met.

There is no objective evidence of gross impairment in thought 
processes or communication.  The May 2003 examiner commented 
that the veteran's thought processes were described as "no 
loosening of association or flight of ideation."
He was not delusional, but did state that most people talked 
about him.  He was oriented to time, place and person, but 
his judgment and insight were deemed poor-to-fair.  These 
findings are generally congruent with previous examination 
reports.  The examiner found that the veteran rated a GAF 
score of 40, which as discussed above is indicative of severe 
but not gross impairment of thinking.

The March 2006 VA examiner similarly assigned a GAF score of 
40.  That examiner noted that the veteran's speech was 
logical.  Significantly, the examiner indicated that the 
veteran was seen as able to manage activities of daily 
living.

There is no evidence of persistent delusions or 
hallucinations, but there is evidence of occasional auditory 
hallucination and thoughts that everybody is listening to 
him.  The veteran most recently denied suicidal ideation, and 
the march 2006 examiner stated that the veteran was not seen 
as a danger to himself or others.  There is no evidence of 
grossly inappropriate behavior.  There is no evidence that he 
has been involved in physical altercations as result of being 
unable to manage his anger and there is no evidence that the 
veteran has had any involvement with the law because of his 
anger.  

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  Every examiner has indicated 
that the veteran presented good hygiene, and as noted above 
the March 2006 examiner specifically indicated that the 
veteran was able to manage activities of daily living.

There is no evidence that the veteran is disoriented as to 
time or place, with the exception that the March 2006 
examiner indicated that the veteran was oriented to time, 
place and person except that he did not know the month.

In summary, based on the evidence of record, the Board finds 
that the symptomatology reported by the veteran and reflected 
in the record is not consistent with the assignment of a 100 
percent rating, but is more reflective of occupational and 
social impairment consistent with a 70 percent rating.

Extraschedular evaluation

In the January 2004 SOC, the RO considered the matter of 
referral of this issue for consideration of an extraschedular 
rating.  Notwithstanding the fact that the veteran is already 
in receipt of a 100 percent disability rating, the Board will 
do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular scheduler standards."  See 38 C.F.R. 
§ 3.321(b)(1) (2005).

The Board has not identified an exceptional or unusual 
disability, and neither has the veteran nor his 
representative.  The record does not show that the veteran 
has required frequent hospitalization for his service-
connected psychiatric disorder.  Indeed, Board notes that the 
record indicates all post-service psychiatric treatment has 
been on an out-patient basis.  

The record thus does not demonstrate that the veteran's 
psychiatric disability causes more impairment or deficiency 
than the currently assigned 70 percent rating.  Although 
there is no question that the veteran is significantly 
impaired by his psychiatric disability, this is contemplated 
in the 70 percent rating which the Board has now assigned.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is a recognition that 
industrial capabilities are impaired].     

For these reasons, the Board has determined that referral of 
the case for extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.

Conclusion

In sum, for the reasons and bases expressed above, it is the 
Board's decision that an increased disability rating of 70 
percent is warranted, and that the preponderance of the 
evidence is against a finding that an increased disability 
rating of 100 percent is warranted.  The appeal is allowed to 
that extent.


ORDER

An increased disability evaluation of 70 percent is granted 
for conversion disorder, subject to governing regulations 
concerning the payment of monetary benefits.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


